Citation Nr: 0802520	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected hypertension.  

2.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected lumbosacral strain.  

3.  Entitlement to service connection for claimed bilateral 
numbness of the upper and lower extremities, to include as 
secondary to the service-connected lumbosacral strain.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active service from February 1973 to December 
1975.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision.  

The Board remanded the case to the RO in August 2004.  The 
Board subsequently issued a decision in May 2006 that granted 
an increased rating of 40 percent for the service-connected 
lumbosacral strain and denied the other two issues identified 
on the title page. (Because a rating of 40 percent is 
available, the veteran's claim for increased rating for 
lumbosacral strain remains active on appeal; see AB v. Brown, 
6 Vet. App. 35, 38 (1993).)  

The veteran thereupon appealed the Board's decision to the 
U.S. Court of Appeals for Veterans' Claims (Court).  

In July 2007, the Court granted a Joint Motion of the parties 
to vacate the Board's May 2006 decision on the basis that the 
RO had failed to fully comply with the instructions of the 
Board's remand in August 2004.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The appeal is accordingly once again being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC 
for action in compliance with the Court's order.  VA will 
notify the veteran if further action is required on his part.  


REMAND

The Joint Motion of the parties, as endorsed by the Court's 
order, observed that the Board had remanded the case for VA 
examination in August 2004.  The veteran underwent VA 
examination in December 2004, but the examinations failed to 
fully comply with the instructions.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order, and 
when the remand orders of the Board are not complied with the 
Board itself errs in failing to insure compliance.  Stegall, 
11 Vet. App. 268.  

The Court accordingly vacated the Board's decision and 
remanded the case back to the Board for VA examinations that 
would fully comply with the instructions of the remand in 
August 2004.  

In regard to the December 2004 VA examination of the spine, 
the examiner failed to consider the criteria both prior to 
and effective from September 26, 2003 for rating spinal and 
other back disorders.  

In regard to the December 2004 VA examination for 
hypertension, the examiner failed to take blood pressure 
readings on three different days.  

The Board notes at this point that the veteran had VA 
examinations in May 2007.  However, the May 2007 examination 
did not show that the examiner had access to the claims file, 
and the May 2007 general medical examination does not show 
that hypertension readings were taken over three days.  
Therefore, neither of the May 2007 examinations complies with 
the instructions of the remand.  

The Joint Remand, as incorporated by the Court's order, also 
stated that the veteran was entitled to argue entitlement to 
service connection for side effects of medication taken for 
service-connected disabilities and that the veteran was 
entitled to medical examination in pursuit of such an 
argument.  

Finally, the Joint Remand, as incorporated by the Court's 
order, directed that on remand VA should consider whether any 
of the veteran's claims were appropriate for referral to the 
Under Secretary for Benefits or the Director of Compensation 
or Pension Services for extraschedular consideration under 
the provisions of 38 C.F.R. § 3.321(b).  

The RO is accordingly directed to afford the veteran another 
medical examination and to thereafter readjudicate the claim 
in compliance with the terms of the Court's order.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA spinal examination at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examiner should indicate 
in the report that the entire file was 
reviewed.  

The examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate orthopedic and neurological 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected lumbosacral 
spine disability and any associated pain 
with a full description of the effect of 
the disability on the veteran's ordinary 
activities and vocational pursuits.  The 
examiner should fully describe any 
weakened motion, excess fatigability on 
repeated use, and incoordination noted on 
examination.  Determinations of pain and 
weakness should be noted and described 
when feasible in terms of degree of 
additional loss of motion.  

Medical findings must be stated in terms 
conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Specifically, the 
examiner's report should conform to the 
rating criteria in effect before and after 
September 2003.  

Finally, the examiner should state whether 
the veteran's service-connected 
lumbosacral spine disorder causes or 
aggravates any neurological symptoms, to 
include numbness in the upper and/or lower 
extremities.  

2.  The RO should also schedule the 
veteran for a general compensation and 
pension examination sufficiently broad to 
accurately determine the severity of the 
service-connected hypertension.  All 
indicated tests and studies should be 
accomplished, to include blood pressure 
readings taken two or more times on at 
least three different days.  

Observations should be reported in terms 
conforming to the applicable rating 
criteria, and the examiner should comment 
on the impact of the veteran's 
hypertension on his employability.  

The examiner should also report on any 
symptoms associated with the veteran's 
medications for his service-connected 
disabilities, to include hypertension.  

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall, 11 Vet. App. 268.  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claims 
for service connection and increased 
rating in light of all pertinent evidence 
and legal authority.  In accordance with 
the Court's order, the RO's 
readjudication should specifically 
consider whether the veteran's disability 
picture warrants referral for 
extraschedular consideration.  

If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no action unless otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



